         Case 2:20-cv-03084-EEF Document 19 Filed 04/09/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 DONALD WARREN PAUL BILLIOT, JR.                                             CIVIL ACTION

 VERSUS                                                                          NO. 20-3084

 CORONA VIRUS DISEASE, ET AL.                                              SECTION: “L”(1)



                                          OR D ER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS HEREBY ORDERED that plaintiff’s complaint is DISMISSED WITH

PREJUDICE as frivolous and/or for failing to state a claim upon which relief may be granted.



       New Orleans, Louisiana, this 9th day of April 2021.




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
